Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-5-2008

Simon v. Wiessmann
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-3880




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Simon v. Wiessmann" (2008). 2008 Decisions. Paper 156.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/156


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                    _____________

                                     No. 07-3880
                                    _____________

             RICHARD D. SIMON, Individually and as Attorney-in-Fact
           for Vera Pomerantz, and on behalf of all others similarly situated,
          VERA POMERANTZ, Individually Through Her Attorney-in-Fact,
                     and on behalf of all others similarly situated

                                             v.

      ROBIN L. WEISSMANN, Treasurer of the Commonwealth of Pennsylvania

              Richard D. Simon, Vera Pomerantz, and *Ronald J. Smolow,

                                       Appellants

                                            *(Pursuant to Rule 12(a), F.R.A.P.)

                     Submitted Under Third Circuit L.A.R. 34.1(a)
                                 October 28, 2008

             Before: McKEE, NYGAARD, and MICHEL,* Circuit Judges


                           ORDER AMENDING OPINION


      At the direction of the Court, the Clerk is directed to file an amended Opinion.


                                                  /s/ Marcia M. Waldron
                                                  Clerk
Dated: December 5, 2008


      *
        The Honorable Paul R. Michel, Chief Judge of the United States Court of Appeals
for the Federal Circuit, sitting by designation.